Citation Nr: 9921942	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to an increased rating for a left shoulder 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran's claims of entitlement to 
service connection for a low back disability and migraine 
headaches, an denied an increased rating for his service-
connected  left shoulder strain.  A notice of disagreement 
was received in May 1997.  A statement of the case was issued 
in June 1997.  A substantive appeal was received from the 
veteran in July 1997. 

The veteran in May 1998 raised the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for an eye disorder.  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is not competent medical evidence of a nexus 
between the veteran's  low back disability and service or his 
service-connected right knee disorder. 

2.  There is not competent medical evidence of a nexus 
between the veteran's migraine headaches and his active duty.  

3.  The service-connected left shoulder strain is primarily 
manifested by a mild limitation of motion, including 
abduction limited to 90 degrees due to pain.




CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a low back disability is not well-grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for migraine headaches is not well-grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 20 percent 
for the service-connected  left shoulder strain have not been 
met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Issues

Introduction

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (1998).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet.App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, the third Caluza requirement can also be met if 
there is evidence demonstrating that a disability is 
proximately due to or the result of a service-connected 
disease or injury or if there is evidence that a service-
connected disability has aggravated a non-service-connected 
disability. 38 C.F.R. § 3.310(a) (1998); Allen.

a.  Entitlement to service connection for a low back 
disability.

The veteran contends that service connection is warranted for 
a low back disability.  A review of the veteran's service 
medical records does not reveal that he was treated for low 
back disability while in service, or that he injured his low 
back while in service.  The Board notes, however, that he 
presented on one occasion - in November 1977 - with low back 
pain and was diagnosed with "overstrained muscles."  There 
is no record of subsequent complaints or treatment for low 
back pain.  Further, the Board notes that the report of the 
veteran's February 1978 discharge examination indicates that 
his spine were normal at that time, and he did not complained 
of back pain at the time.  Nevertheless, for the purpose of a 
well grounded analysis, the November 1977 record is 
sufficient to meet the second requirement set forth in Caluza 
(incurrence or aggravation of a disease or injury in 
service).

A January 1989 report from Auburn Memorial Hospital indicates 
that X-rays of the lumbosacral spine were normal, and that 
disc disease was ruled out, and a September 1993 letter from 
David R. Reich, M.D. indicates that a lumbar computerized 
tomography (CT) scan was unremarkable from L3-4 through L5-S1 
and that no spinal stenosis was observed nor were any focal 
or generalized changes.  

It is noted that VA outpatient treatment records indicate 
that the veteran was seen in September 1994 for follow up 
treatment for his migraine headaches, at which time he 
complained of low back pain radiating to his right lower 
extremity.  The impression noted was L4-5, L5-S1 
radiculopathy, however, it appears that the examiner wanted 
to schedule an electromyogram (EMG) in order to confirm or 
rule out radiculopathy.  In any event, an EMG study was 
performed in November 1994 and radiculopathy was ruled out.  

Finally, outpatient treatment records from Dieter Eppel, D.O. 
dated in December 1988, July 1993, April 1995 note that the 
veteran was seen complaining of back pain, however, there is 
no indication that a low back disability was diagnosed. 

There is no competent medical evidence of record that the 
veteran currently suffers from a low back disorder related to 
service.  The veteran's representative pointed out, in a 
October 1997 statement (a VA Form 646) that private medical 
records had indicated that the veteran's back pain was caused 
by a service-connected  right knee disability.  The Board 
notes that the August 1990 record referred to is an 
outpatient treatment record from Dr. Eppel which indicates 
that the veteran related that his right knee disability 
causes him to limp and have back pain.  In this regard, the 
Board notes that any lay statements made by the veteran do 
not provide a sufficient basis to conclude that he does 
suffer from an low back disability, related to service or a 
service-connected disability, or otherwise.  Espiritu.  Since 
there is no medical evidence of record demonstrating that the 
veteran suffers from a low back disability related to service 
or a service-connected disability, the requirements set forth 
by the Court in Caluza, in order for claims to be well-
grounded, are not met.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


b. Entitlement to service connection for migraine headaches.

The veteran and his representative contend, in substance, 
that the veteran suffers from migraine headaches that had 
their onset in service.  The first requirement under Caluza - 
that there be evidence of a current disability through 
medical diagnosis - is met with respect to this claim.  
Specifically, Dr. Eppel diagnosed the veteran with probable 
migraine headaches in May 1993, and Dr. Reich diagnosed him 
with migraine headaches in July 1993.  In December 1993, the 
veteran was admitted to Auburn Memorial Hospital complaining 
of headaches and was diagnosed with migraine cephalalgia.  
Further, VA outpatient treatment records indicate that the 
veteran was diagnosed with migraine headaches in July, 
September, and October 1994, and in June and September 1995.
VA outpatient treatment records indicate that the veteran was 
diagnosed with migraine headaches in July, September, and 
October 1994, and in June and September 1995.

However, the veteran's service medical records are negative 
for treatment or a diagnosis of a migraine headaches during 
service.  A review of the service medical records reveals 
that the veteran was seen in November 1977 complaining of 
headaches of one week's duration.  In December 1977 he was 
again seen complaining of headaches that radiated from the 
back of his head to his eyes.  The veteran was not, however, 
diagnosed with migraine headaches while in service.  As such, 
the second Caluza requirement (the incurrence or aggravation 
of a disease or injury in service) is not met with respect to 
this claim.  

Further, the veteran has presented no evidence to suggest 
that his currently diagnosed migraine headaches are otherwise 
related to service.  None of the evidence noted above 
indicates that migraine headaches are in any way related to 
the veteran's service.  

As it has not been demonstrated that the veteran was treated 
for or diagnosed with migraine headaches in service, or that 
his currently diagnosed migraine headaches are related to 
service, the second and third requirements under Caluza have 
not been met, and as such, the Board concludes that this 
claim is not well grounded.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.



II. Entitlement to an increased rating for a left shoulder 
strain, currently evaluated as 20 percent disabling

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that this 
increased rating claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  With respect to this claims, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied. Id.  

A review of the record reflects that service connection was 
established for a left shoulder strain by the RO in a 
December 1978 decision.  This decision was based in part on a 
review of the veteran's service medical records.  This 
decision was also based on the report of a contemporaneous VA 
examination which noted that there was mild discomfort in the 
left shoulder on full extension.  Based on this report, a 
noncompensable evaluation was assigned for this disability.  

In the currently appealed January 1997 RO decision, a 
compensable evaluation of 10 percent was assigned for the 
service-connected left shoulder strain, and during the course 
of the appeal, the evaluation was increased to 20 percent, 
based on evidence which will be discussed below.  

The recent, relevant evidence of record includes VA 
examination reports and X-ray reports.  The report of a July 
1996 VA examination indicates that the veteran related that 
he dislocated his left shoulder in service when he tumbled 
down a cliff, and that he denied recurrent dislocations.  He 
did note occasional crepitation and pain with movement of the 
shoulder above a 90 degree axis.  On physical examination of 
the left shoulder, no joint abnormalities were found, nor was 
there inferior or posterior increased joint movement or 
subluxation.  There was a mild degree of increased capsular 
laxity anteriorly, and tenderness at the subacromial area and 
biceps site.  

Left shoulder abduction was limited to 105 degrees, and 
flexion was limited to 115 degrees; both limitations were 
characterized as mild.  A full range of motion was achieved 
passively, but with some impingement.  Drop arm testing and 
cross adduction were negative, and sensation was intact 
throughout the upper extremities.  

The examiner's impression was that over the years the veteran 
has developed a mild to moderate left shoulder impingement 
syndrome and bicipital tendinitis with mild secondary 
weakness from disuse secondary to pain.  X-rays of the left 
shoulder taken the same day as this examination revealed that 
the joint spaces and alignment were well maintained and that 
there was no significant widening of the acromioclavicular 
joint. No fractures or dislocations were evident.  

Another VA examination was conducted in April 1998.  During 
this examination, the veteran reported that elevation and 
lying on his left side exacerbates his left shoulder pain, 
with radiation to the deltoids.  On range of motion studies, 
the veteran was able to flex the left shoulder to 120 
degrees, and abduct it to 90 degrees.  Crepitation of the 
shoulder with passive range of motion was positive.  The 
examiner commented that flare-ups may decrease the veteran's 
range of left shoulder motion and the impression listed was 
chronic left shoulder pain with component of osteoarthritis.  
X-rays of the left shoulder taken just subsequent to this 
examination revealed that the bones were normally aligned 
without degenerative changes, fracture, or dislocation.  The 
soft tissues were unremarkable.  

Essentially, it is maintained that the evaluations currently 
assigned for this service-connected left shoulder disability 
is not adequate, given the current symptomatology of this 
disability.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (1998).

The Board has reviewed the veteran's claim in light of the 
history of this disability since it's onset; however, where, 
as in this case, entitlement to compensation has already been 
established and an increase in the disability ratings are at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that, currently, the veteran's service 
connected left shoulder disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998), which contemplates limitation of motion of the minor 
arm at the shoulder level or to midway between the side and 
shoulder level (it is noted that the report of a July 1978 VA 
examination  indicates that the veteran is right handed).  A 
30 percent evaluation requires motion limited to 25 degrees 
from the side.

Taking into account all of the medical evidence set out 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for his service connected left shoulder strain.  The Board 
points out that the evidence demonstrates that the left 
shoulder disability is manifested by a mild limitation of 
motion to include abduction limited to 90 degrees due to 
pain, but without evidence of fracture, dislocation, or 
degenerative changes (although a osteoarthritis component was 
noted by the examiner in April 1998, such was not 
demonstrated on subsequent X-rays).  As such, the 20 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 is appropriate.  The evidence does not demonstrate 
that the veteran's left shoulder abduction is limited to 25 
degrees from his side, due to pain or otherwise, as is 
required for a 30 percent rating under this code.

As there is no evidence of dislocation, other impairment of 
the humerus, or should ankylosis, higher evaluations under 
Diagnostic Codes 5200, 5202, and 5203 are not for 
consideration.  

As noted, the evidence demonstrates that the veteran has some 
pain on motion of the left shoulder.  In this regard, it is 
noted that the Court has expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities 
when evaluating increased rating claims for orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet.App. 202 (1996), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45. It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

In this decision the Board has considered the pain and 
weakness associated with the veteran's left shoulder 
disability in rating this disability; however, the medical 
evidence does not demonstrate that pain on motion and other 
functional limitation associated with this disability is as 
such to warrant any more than a 20 percent evaluation under 
Diagnostic Code 5201.  In fact, and as noted above, on 
examination the veteran reported left shoulder pain upon 
reaching 90 degrees of abduction (i.e. at the shoulder 
level).  As such, the Board finds that the functional loss 
associated with the low back disability is appropriately 
reflected in the 20 percent evaluation assigned under 
Diagnostic Code 5201.


ORDER

The veteran's claim of entitlement to service connection for 
a low back disability is not well-grounded and is therefore 
denied.

The veteran's claim of entitlement to service connection for 
migraine headaches is not well-grounded and is therefore 
denied.

An increased evaluation for the service-connected  left 
shoulder strain is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

